Citation Nr: 1009043	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-14 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES


1.	Entitlement to increases in the initial, staged ratings 
for an adjustment disorder, with anxiety and depressed mood, 
currently assigned ratings of 10 percent from March 1, 2007, 
to August 27, 2008, and 30 percent from August 27, 2008.  

2.	Whether a disability rating reduction from 100 percent to 
20 percent for service-connected prostate cancer, effective 
October 1, 2007, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to July 
1977.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2007 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
an adjustment disorder, with anxiety and depressed mood, and 
assigned a 10 percent rating, and reduced the rating of 
service-connected prostate cancer from 100 percent to 20 
percent.  The rating for adjustment disorder, with anxiety 
and depressed mood, was increased to 30 percent effective 
August 27, 2008.  The Veteran continues to express 
dissatisfaction with the ratings.  As the grant remains less 
than the maximum under the applicable criteria, the claim 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In August 2009, a hearing was held at the RO before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims file.

The claim of entitlement to service connection for a kidney 
disorder, to include as secondary to service-connected 
prostate cancer, is REFERRED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for appropriate 
action as the Veteran testified before the Board that he had 
been participating in treatment at the VA clinic in Kosciusko 
for kidney problems that he believes to be associated with 
his prostate cancer.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  For all periods on appeal, the Veteran's adjustment 
disorder, with anxiety and depressed mood, has caused 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  

3.  The schedular criteria for rating the Veteran's 
adjustment disorder are adequate.

4.  The reduction of rating from 100 percent to 20 percent 
for the residuals of prostate cancer is not supported by the 
evidence.

5.  The Veteran has urinary incontinence and requires the use 
of absorbent padding that must be changed more than four 
times per day.


CONCLUSIONS OF LAW

1.  Criteria for a 30 percent rating an adjustment disorder, 
with anxiety and depressed mood, but no higher, have been met 
throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.126, 4.130, Diagnostic 
Code 9413 (2009).  

2.  Criteria for a 60 percent rating for the residuals of 
prostate cancer have been met as of October 1, 2007.  The 
reduction to 20 percent was improper.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.115a, 4.115b, 
Diagnostic Code 7528 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in March 2007, VA notified the Veteran of 
the information and evidence needed to substantiate and 
complete his claim of entitlement to service connection for 
depression, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Veteran's claim here arises from his disagreement with the 
initial evaluations assigned following the grant of service 
connection.  The courts have held that once service 
connection is granted, the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As 
such, the Board finds that VA has met its notice obligations 
with respect to the Veteran's claim for higher initial 
ratings for depression.

With respect to the propriety of the reduction in rating for 
the residuals of prostate cancer, VA provided notice of its 
intent to reduce the rating from 100 percent to 20 percent in 
a letter dated in September 2006.  The Veteran immediately 
exercised his right to submit additional evidence by way of a 
personal hearing by disagreeing with the proposed reduction 
in September 2006.  The record reflects that the Veteran was 
also advised of his appellate rights in a letter dated in 
July 2007 which was issued along with the implementation of 
the reduction in rating which was made effective October 
2007.  Accordingly, the Board finds that VA has met its 
notice obligations with respect to the Veteran's claim for a 
higher rating for the residuals of prostate cancer.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, and by affording him the 
opportunity to give testimony before the Board in August 
2009.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the Veteran's claims file, and the 
Veteran does not appear to contend otherwise.  Thus, after a 
complete review of the record, the Board finds that moving 
forward to a decision on the merits is appropriate at this 
time as VA has done everything reasonably possible to notify 
and to assist the Veteran.  There is no further action 
necessary to meet the requirements of the VCAA.  Accordingly, 
the Board turns to the merits of the claims.

I.  Depression

The Veteran contends that his depression is more severe than 
rated and that it has been basically the same since he 
submitted his formal claim for service connection in March 
2007.  He credibly testified before the Board that he has 
difficulty with memory, is always sad, and closed his gun 
shop because he was forgetting to complete appropriate 
paperwork and his wife worried about his personal safety.  
The Veteran does not participate in mental health care other 
than to see a physician periodically for medication.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It 
is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability there from and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As this appeal is from the initial 
ratings assigned with the grants of service connection, 
"staged" ratings are for consideration (and have been 
assigned by the RO for the disability at issue).  

The Veteran's service-connected psychiatric disability, 
diagnosed as anxiety and depressive disorder, is rated under 
the general schedule of ratings for mental disorders found at 
38 C.F.R. § 4.130.  [Notably, separate ratings under 38 
C.F.R. § 4.130 would not be warranted for different 
components of the disability, as such would violate the 
prohibition against pyramiding in 38 C.F.R. § 4.14.]  Under 
the schedule for rating mental disorders, a 10 percent rating 
is warranted where there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; where symptoms 
are controlled by continuous medication.  A 30 percent rating 
is warranted with occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, or recent 
events).  A 50 percent rating is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Codes, 9413.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).  

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  A score of 41-50 is assigned where 
there are "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-
IV) 47 (4th ed.1994).  A score of 51-60 is appropriate where 
there are "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  A GAF score of 61 to 70 indicates the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  Id.

As was noted above, the RO assigned staged ratings, with a 
rating of 10 percent assigned effective the date of award of 
service connection, and a 30 percent rating assigned 
effective August 27, 2008, the date of a VA psychiatric 
evaluation.  There is no evidence, however, to suggest that 
the Veteran's psychiatric disability worsened the day of his 
VA examination.  In fact, the Veteran credibly testified that 
his symptoms have basically been the same since he filed his 
claim. 

The Veteran submitted his claim in March 2007, asserting that 
he was depressed as a result of the residuals of his prostate 
cancer.  He underwent VA examination in May 2007 and related 
that he had been feeling depressed, with a sad mood and 
crying episodes.  He had a lack of energy, with loss of 
interest and motivation.  He said that he had been so 
depressed that he had thought of suicide in the past and had 
tried to imagine how he could kill himself while making it 
look like an accident.  He said that he was not currently 
thinking of suicide and he did not want to die.  He stated 
that he had been depressed all his life and was able to cope 
with it, but it had become much worse since July 2004 when 
his sixteen year old grandson was killed in an automobile 
accident.  He had also been diagnosed as having prostate 
cancer in 2004.  He had problems with urinary urgency and 
incontinence that affected his daily life, causing him to 
wear pads and dark pants in case he urinated on his clothes.  
He stated that this caused him much embarrassment and 
anxiety.  He had not been treated by a psychiatrist, but had 
been prescribed the medication Paxil for depression, that he 
thought had helped him some.  

On mental status examination, the Veteran was alert, awake 
and oriented times four.  He was casually dressed and well-
groomed.  He was cooperative and attentive, with no guarding 
or evasiveness.  Eye contact was good.  He described his mood 
as depressed and his affect was pleasant, but he did appear 
restricted and depressed.  Speech was of normal volume, 
amount, rate and rhythm.  Thought processes were goal 
directed and coherent.  He denied suicidal or homicidal 
ideation or plan.  There was no evidence of psychosis.  
Memory was intact.  Abstraction, insight and judgment were 
good.  The impression was adjustment disorder with anxiety 
and depressed mood.  The GAF score was 60.  

On August 2008 VA examination, the Veteran reported that his 
depression was unchanged from his last examination and that 
he felt sad and depressed all of the time.  He said that he 
spent most of his time at home, either watching television or 
sleeping.  He said that he had crying episodes, felt 
hopeless, worthless, and had had thoughts of wanting to die.  
He said that he would not kill himself because he did not 
wish to hurt anyone else.  He said that his depression was 
related to his physical health problems, predominantly his 
urinary incontinence and loss of sexual function.  He stated 
that he did not go out because he was embarrassed about his 
incontinence and having to wear a pad.  He stated that he had 
not sought treatment from a psychiatrist, but continued to 
take medication, Paroxetine, prescribed by his private family 
physician.  

On mental status examination, the Veteran was awake, alert 
and oriented times four.  He was casually dressed and well 
groomed.  He was cooperative and attentive, with no guarding 
or evasiveness.  Mood was depressed and affect was restricted 
and depressed.  Speech was of normal volume, amount, rate and 
rhythm.  Thought processes were goal directed and coherent.  
He denied current suicidal or homicidal ideation or plan.  
There was no evidence of psychosis.  Memory was grossly 
intact and abstraction, insight, and judgment were good.  The 
impression was adjustment disorder, with anxiety and 
depressed mood.  The GAF score was 55.  This was described as 
reflecting moderate impairment in industrial and social 
functioning.  

During his hearing in August 2009, the Veteran testified that 
he was, basically, sad all the time.  He stated that he cried 
at night and in his sleep.  He said that he had retired from 
his business, a gun shop, because he had started having 
problems with the required paper work caused by memory 
problems.  He also related that he had had suicidal thoughts 
for some time.  

Prior to August 27, 2008, the date of the VA examination that 
month, the Veteran's depression was primarily manifest by 
such symptoms as depression and thoughts of suicide.  On May 
2007 VA examination, the GAF score assigned was 60, 
reflecting "moderate difficulty in social, occupational, or 
school functioning."  These findings correlate fairly well 
with the criteria for a 30 percent rating, which indicate 
that such rating is warranted where there is "occupational 
and social impairment with occasional decrease in work 
efficiency . . .(although generally functioning 
satisfactorily . . .)"  Consequently, the Board finds that a 
30 percent rating is warranted for the psychiatric disability 
from the date VA received the claim.   

What is next for consideration is whether at any time during 
the appeal period (i.e., since the grant of service 
connection), the Veteran's psychiatric disability has been 
manifest by symptoms warranting a schedular rating in excess 
of 30 percent.  The record does not show that at any time 
during the appeal period the Veteran has exhibited such 
symptoms as flattened affect, abnormal speech, panic attacks 
more than once a week, difficulty in understanding complex 
commands, impaired judgment or impaired abstract thinking.  
While he did complain of having some episodes of 
forgetfulness that, in part caused him to stop working in his 
gun shop, it was noted on examination that he had no gross 
memory impairment.  The Board notes that the GAF scores of 60 
and 55 reflect moderate impairment consistent with a 30 
percent rating.  

After considering all evidence of record, including the 
Veteran's credible testimony that he had had some thoughts of 
suicide in the past and memory lapses, the examination 
reports are consistent in noting that he does not have any 
current suicidal ideation or plan and his memory is intact.  
As such, the Veteran's overall disability picture, and level 
of functioning shown, most nearly approximates the criteria 
for a 30 percent rating for all periods in question.  His 
symptoms are not shown to have resulted in reduced 
reliability and productivity, so as to warrant the next 
higher, 50 percent, rating at any time during the appeal 
period.  Consequently, the Board grants a 30 percent rating 
on a schedular basis for the entire period in question and 
denies a rating higher than 30 percent.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, it must be determined whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the Veteran's exceptional disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

It is important to note that the Veteran is not asserting 
that he is totally unemployable because of his service-
connected psychiatric disability and he has not identified 
any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
He did testify, however, that he stopped working in part 
because of the forgetfulness he attributed to his psychiatric 
disability.  In reviewing the evidence of record in 
conjunction with the schedular rating criteria as outlined 
above, the Board finds that the Veteran's symptoms fall 
within the criteria.  Because the Board finds that there is 
no evidence of an exceptional case, such as marked 
interference with employment or frequent periods of 
hospitalization, that would render impracticable the 
application of the regular schedular standards, it finds that 
the schedular rating criteria are adequate and referral to 
Compensation and Pension Services is not appropriate.  
Consequently, the Board finds that the evaluation of a 30 
percent rating for the entire period in question adequately 
reflects the clinically established psychiatric impairment 
experienced by the Veteran.

II.  Residuals of Prostate Cancer

The Veteran's residuals of prostate cancer are evaluated 
according to criteria set forth in 38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  Specifically, a 100 percent rating is 
assigned for malignant neoplasms of the genitourinary system 
for a period of six months and then the disability is re-
evaluated and rated under the predominant symptoms.  The Note 
following Diagnostic Code 7528 provides that following the 
cessation of surgical, X-ray, antineoplastic chemotherapy, or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months. Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the disability is to be rated on 
residuals, as voiding dysfunction or renal dysfunction, 
whichever is predominant.  

Criteria for evaluating voiding dysfunction under 38 C.F.R. 
Section 4.115a is as follows:  a 60 percent evaluation is 
assigned when there is evidence of required use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day; a 40 percent evaluation 
is assigned when there is evidence of required wearing of 
absorbent materials which must be changed two to four times 
per day; and, a 20 percent evaluation is assigned when there 
is evidence of required wearing of absorbent materials which 
must be changed less than two times per day.

Criteria for evaluating urinary frequency under 38 C.F.R. 
Section 4.115a is as follows:  a 40 percent evaluation is 
assigned when there is evidence of a daytime voiding interval 
less than one hour or awakening to void five or more times 
per night; a 20 percent evaluation is assigned when there is 
evidence of a daytime voiding interval between one and two 
hours or awakening to void three to four times per night; 
and, a 10 percent evaluation is assigned when there is 
evidence of a daytime voiding interval between two and three 
hours or awakening to void two times per night.

Criteria for evaluating obstructed voiding under 38 C.F.R. 
Section 4.115a is as follows:  a 30 percent evaluation is 
assigned when there is evidence of urinary retention 
requiring intermittent or continuous catheterization; a 10 
percent evaluation is assigned when there is evidence of 
marked obstructive symptoms (hesitancy, slow or weak stream, 
decreased force of stream) with any one or a combination of, 
(1) post void residuals greater than 150 cc, (2) uroflowmetry 
with markedly diminished peak flow rate (less than 10 
cc/sec), (3) recurrent urinary tract infections secondary to 
obstruction, and (4) stricture disease requiring periodic 
dilation every two to three months; and, a noncompensable 
evaluation is assigned when there is evidence of obstructive 
symptomatology with or without stricture disease requiring 
dilation one to two times per year.

Criteria for evaluating urinary tract infections under 
38 C.F.R. Section 4.115a is as follows:  a 30 percent 
evaluation is assigned when there is evidence of recurrent 
symptomatic infection requiring drainage/frequent 
hospitalizations (greater than two times per year) and/or 
requiring continuous intensive management; and, a 10 percent 
evaluation is assigned when there is evidence of long-term 
drug therapy, one to two hospitalizations per year, and/or 
requiring intermittent intensive management.

The Veteran contends that the residuals of prostate cancer 
are not properly rated at 20 percent.  He does not dispute 
that prostate cancer has not returned and that a 100 percent 
rating is not warranted; he only requests that a rating 
higher than 20 percent be assigned.  The Veteran credibly 
testified before the Board that he has urinary incontinence 
and that he requires the use of absorbent materials that must 
be changed sometimes as often as six to seven times per day.

The Veteran has undergone a number of VA examinations over 
the course of the period in question and has consistently 
described having urinary incontinence and the need to use 
absorbent materials.  As noted above, he even described this 
at psychiatric examinations because it has such a profound 
effect on the way he leads his life.  Consequently, the Board 
finds that the most appropriate rating for the residuals of 
prostate cancer since October 2007, the date of the reduction 
from 100 percent, is 60 percent based on voiding dysfunction.  
Specifically, the Veteran has urinary incontinence requiring 
the use of absorbent materials which must be changed more 
than four times per day.  Accordingly, the Board finds that 
the reduction to 20 percent was improper and a 60 percent 
rating should be assigned as of October 2007.

In reviewing the claims folder and all evidence of record, 
the Board notes that the increase to 60 percent for the 
residuals of prostate cancer brings the Veteran's schedular 
total rating to 100 percent.  Accordingly, a discussion of a 
potential extraschedular total rating is not required.


ORDER

A 30 percent rating, but no higher, for adjustment disorder, 
with anxiety and depressed mood, is granted for the entire 
appeal period, subject to the laws and regulations governing 
the award of monetary benefits.

The reduction to 20 percent for residuals of prostate cancer 
as of October 2007 was improper; a 60 percent rating for 
residuals of prostate cancer as of October 2007 is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


